UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6405


LARRY JAMES HIGH,

                  Petitioner - Appellant,

             v.

ROBERT KOPPEL; ATTORNEY GENERAL OF MARYLAND,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:07-cv-02908-JFM)


Submitted:    October 20, 2008              Decided:   October 28, 2008


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry James High, Appellant Pro Se. Edward John Kelley, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Larry James High seeks to appeal the district court’s

order   dismissing       his    28     U.S.C.         § 2254    (2000)    petition      as

untimely.     The order is not appealable unless a circuit justice

or   judge   issues    a    certificate          of    appealability.       28     U.S.C.

§ 2253(c)(1) (2000).           A certificate of appealability will not

issue   absent    “a       substantial        showing      of    the     denial    of    a

constitutional    right.”             28    U.S.C.      § 2253(c)(2)      (2000).        A

prisoner     satisfies         this        standard      by     demonstrating          that

reasonable     jurists      would      find      that     any    assessment       of    the

constitutional    claims       by     the    district      court   is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                               We have

independently reviewed the record and conclude that High has not

made the requisite showing.                Accordingly, we deny a certificate

of appealability and dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                              DISMISSED




                                             2